Title: The American Commissioners to Henry Johnson, 25 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Johnson, Henry


Sir
Paris July 25th: 1777
Your Letter of the 18th: We received, as We gave Our Orders generally to Com: Wickes, we omitted writing in particular to You. We are sensible of Your Spirit, and gallant Behavior as an Officer, and of Your Attachment to your Country as an Americain, and shall with pleasure do justice to your Character in Our Letters to the Congress, who we doubt not will pay due Attention to your Merits. The Situation in which the present posture of political affairs in France necessarily places you requires your utmost patience and circumspection, and We cannot too strongly recommend to you to be very cautious how you express your Sentiments on the present proceedings, as We can assure you, that they are not designed Ultimately to injure Us, but the Contrary. We are glad you are in such readiness with Your Vessel, and with respect to the Prize Money for your People must refer you to Capt. Wicks to whom we write this Post on the Subject. We are far from wishing to detain any part of it for the Use of the Congress, and will do all in Our power to have the People paid their proportions as soon as the Prizes can be disposed of; We are sensible of your generous Offer with respect to your share, but cannot think of Accepting it, your Share may be of consequence to You as an individual, and we heartily wish it were Ten Times larger. As to any French Seamen who may have entered with You they being Subjects of France, must Submit to the Laws and Regulations of their Country. We shall be sorry to learn they have offended against either, and hope, if they have inadvertently, they will not be treated rigorously. It is not probable that You will be detained longer than Three or four Weeks and in the meantime recommend to You the providing for Your People, and keeping them together and Contented, in the best manner, and with the greatest Oeconomy, in your Power and have your Vessel in Order for sailing as soon as You shall receive Our directions. We shall be glad to hear from you by every Opportunity and are wishing You success, and advancement in the American Navy Sir your most Obedient and Very Humble Servants
for B Franklin and selfSilas Deane
  Accounts are favorable from America, the last indeed want Confirmation but I doubt not of our having obtained very Considerable Advantages. Capt: Wickes in his Letter to Us has spoken of You, much to Your honor, and We are happy that a good Understanding has Subsisted between You.
  Capt: JohnsonNo. 6
